IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT




                            No. 99-60414
                         (Summary Calendar)


MELINDA S. BLACK

                                           Petitioner,


v.

MARATHON OIL COMPANY; ITT HARTFORD INSURANCE COMPANY; DIRECTOR,
OFFICE OF WORKER’S COMPENSATION PROGRAMS, US DEPARTMENT OF LABOR

                                           Respondents



                   Petition for Review of an Order
                     of the Benefits Review Board
                            (BRB 98-0163A)

                           July 31, 2000

Before HIGGINBOTHAM, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     In this petition for review of an order of the Benefits Review

Board (“the Board”), Petitioner Melinda S. Black asks us to reverse

the Board’s affirming of the Administrative Law Judge’s (“ALJ”)

Decision and Order denying benefits, on the grounds that the Board

and the ALJ failed properly to apply the presumption required under



     *
      Pursuant to 5th Cir. Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. Rule 47.5.4.
33 U.S.C. § 920 or, in the alternative, that the evidence was not

properly evaluated by the ALJ.   This suit was filed pursuant to the

Longshore and Harbor Workers’ Compensation Act, as amended, 33

U.S.C. § 901 et seq. (“the Act”) against Respondents Marathon Oil

Co. and I.T.T. Hartford Insurance Co. (“Marathon Oil”).      Having

carefully and fully considered the record and the briefs of counsel

under the deferential substantial evidence standard, we affirm the

decision of the Benefits Review Board for essentially the same

reasons set forth in the Board’s opinion.

AFFIRMED.